Curia, per Woodworth, J.
In the view I have taken of this cause, it is not necessary to discuss a number of questions raised on the argument. I am of opinion that the plaintiff is barred by reason of a valid adverse posses- . . J -f sion m the defendants. It appears that Arnaut Webber, from whom the lessors of the plaintiff deduced title, as his heirs at law, on the 1st of May, 1686, conveyed to Lawrens Colvelt all the right, title and interest which he had by virtue of a transfer from Abraham Lambertson Mole, to a ? parcel of land in the city of New York, including the pre*324mises in question. The deed from Mole to Webber con-v®ye®l 'fc^L® premises in fee. From the words used in the deed to Qolvelt, the intent evidently appears to have been, to c0nv6y a like estate;' but' by omitting the usual words of inheritance, it is contended that only a life estate was granted. For the purpose of this decision, it will be assumed.that Colvelt acquired no more than a life estate; and if so, the question is, whether the right of the reversioner and his heirs, is barred by lapse of time. Colvelt, by deed.poll, conveyed in fee simple to William "Merritt; the latter,.on the 10th of May, 1698, granted, in like manner, to William Janeway, with 'full covenants. The title of Janeway, in 1731, became vested in Christopher Bancker. In 1747, a partition between' Bancker and others was made by deed, whereby, the premises in question were set apart, and conveyed in severalty to' John' ¡Roosevelt. From him they passed by will to his son, Cornelius Boosevelt. *The latter, by will, dated the 11th of February, 1771, authorized his executors to convey. On the- 22d of July, 1774, they granted the premises to Johannes Becker, who, on the 19th of August, 1783, conveyed to John -Peter Bitter. A deed of partition, dated April 30th, 1814,' between the children and heirs at law of' Bitter, was executed; by which the premises were assigned to Joanna, the wife of Harsen, the defendant. On the 18th of May, 1814, Harsen and wife, for the consideration- of $20,000, conveyed- to Jonas Mapes, who, the next day, re-conveyed to Harsen. Possession followed these conveyances, with claim of title.
"On these facts, was it competent for' the defendants to set-up an adverse possession to bar the right of the plaintiff? It is contended by "the plaintiff, that the entry of - tenant for life and his grantee, cannot form the basis of an adverse title, or adverse possession.
The law- seems-to-be -well settled, that-when the relation of landlord and tenant is- established, it attaches to all who may succeed to the posseesion, through or under the tenant, either immediately or remotely. This was so held in Jackson v. Davis, (5 Cowen, 129.) The doctrine -is supported in numerous cases. (2 T. R. 53. 1 id. 760, note. 1 *325Caines, 444. 2 John. Cas. 223. 3 John. Rep. 499, 223.) [1]
Where a tenancy exists, a purchaser who enters under an absolute conveyance in fee, from the tenant, is eonsi'dered as entering as the tenant of the lessor; although he may not have known that his grantor held or derived his possession from the lessor. (5 Cowen, 130.) Can this be called a tenancy of that description? I have already observed, that the conveyance of Arnaut Webber to Colvelt was intended as a grant in fee. It is not so, merely by the omission of certain technical words, held necessary to constitute that estate. Ho lease of the premises was intended. Ho rents are reserved, no services to be rendered, or stipulations to be performed by the grantee. When speaking of the relation of landlord and tenant, what is understood? *Woodfall, in his treatise, (chap. 1, sec. 1,) has accurately defined the nature of this relation. He says, “ a lease is a contract for the possession and profits of lands and tenements, on the one side, and a recompense of rent, or other income on the other; or it is a conveyance to a person for life, or years, or at will, in consideration of a return of rent or other recompense. The person letting the land, is called the landlord; and the party to whom the lease is made, the tenant.” (2 Bacon, 558.) In 2 Blacktone’s Com. 120, the author observes, that “ estates for life expressly created by deed or grant, (which alone are properly conventional,) are, where a lease is made to a man, to hold for the term of his own life, or that of any other person ; in any of which cases he is styled tenant for life. They are held by such conventional rents and services, as the lord or lessor, and his tenant or lessee have agreed on.” He further observes, thatestates for life maybe created, not only by the expressions before mentioned, but also by a general grant without defining or limiting any specific estate, as if one grants to A. B. the manor of Dale. This makes him tenant for life.” The grant here, if for *326life, is of the latter description. It is created by operation of law. Ho relation of landlord and tenant was contemplated. There are no covenants, conditions, rents or services, to bind the grantee to the grantor, so as to constitute the intimate relation that exists between landlord and ten-' ant. There is no reason, therefore, in the nature of the case, why the restrictions and disabilities that a tenant is under to his landlord, should be applied, when the grantor, conveys simply an estate for life; The established doctrine that a tenant cannot set up a title against his landlord by reason of the privity of estate, does not apply. If A. conveys to B., absolutely, an estate for life without condition, he, it is true, is tenant for life; for that is the technical description of that species of estate; but he is not a tenant to the grantor; nor is the grantor the landlord within the meaning of these terms. There are no reciprocal or other duties between them to be performed. The grantee has all the rights incident to *an estate for life, and may exercise them without the let or hindrance of the grantor. He is not within the principle that precludes the tenant from setting up a defense against his landlord; but, in this respect, stands on the same ground, as if the purchase had been in fee. It is therefore, a mistake, to suppose that this case excludes the right of setting up an adverse possession, because the defendants derive title from Colvelt; he never having been the tenant of Arnaut Webber. So long as the life estate continued, the possession of the tenant for life, was the possession of him in remainder or reversion; and during its continuance, there could be no adverse possession. When that ceased, the right of entry accrued. If, after the termination of the life estate, the reversioner permits the representatives of the tenant for life to hold, claiming as their own, beyond the time limited for bringing actions, the right to recover is gone. I consider this proposition as settled law.
When the life estate ended, rests on presumption. The . utmost period of the ordinary existence of man, may be allowed for its continuance. After that, there will remain more than half a century, during which the defendants, and *327those from whom they derive title, have been in the actual occupancy of the premises, claiming under paper title, and making transfers for val ~iab1e considerations. Whatever may have been the right, originally, of the ancestor of the lessor of the plaintifi~ it is barred by an adverse possession of more than ~5 years. The motion for a new trial must be denied.
New trial denied.

 See Waterman’s Am. Ch. Dig. tit. Landlord and Tenant; N. Y. Dig. tit. Landlord and Tenant.